Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 1 of 40 PagelD #: 977

EXHIBIT |
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 2 of 40 PagelD #: 978

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

COURCHEVEL 1850 LLC, Civil Action No.:
1:17-cv-00785(JBW)(SMG)

Plaintiff,
AFFIDAVIT OF JARED
DOTOLI

-against-

MOHAMMED ALAM; KOZNITZ I LLC; UNITED
STATES OF AMERICA (INTERNAL REVENUE
SERVICE); NY STATE DEPARTMENT OF
TAXATION AND FINANCE; CITIBANK, N.A,;
CITIBANK (SOUTH DAKOTA), N.A.; NEW YORK
CITY ENVIRONMENTAL CONTROL BOARD;
NEW YORK CITY TRANSIT ADJUDICATION
BUREAU; NEW YORK CITY PARKING

 

VIOLATIONS BUREAU;
Defendants.
=X
STATE OF FLORIDA )
) SS.:
COUNTY OF MIAMI DADE )

JARED DOTOLI, being duly sworn, deposes and says that:

il. I am the Sole Member of Courchevel 1850 LLC (“Courchevel” or “Plaintiff),
Plaintiff in the above-referenced foreclosure case and as such, I have personal knowledge of the
facts of this case and the events that transpired to date by virtue of my review of the records
maintained by Plaintiff in the ordinary course of business and all of the pleadings and proceedings
herein.

2. I make this affidavit in response to the Defendant Koznitz I LLC’s Motion to
Dismiss pursuant to Fed. R. Civ. P. Rule 12(b)(1) and its Motion for Sanctions pursuant to Fed. R.

Civ. P. Rule 11.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 3 of 40 PagelD #: 979

Bh On January 11, 2017, on behalf of Courchevel as its Sole Member, I purchased a
Note and Mortgage which were both dated August 18, 2008 and made by Defendant Mohammed
Alam from Blue Lagoon LLC (hereinafter “Note” and “Mortgage”). See Note and Mortgage
attached at Exhibit “A”.

4. Specifically, the transfer was based on a Purchase Agreement executed on January
10, 2017 between Blue Lagoon LLC and Courchevel 1850 LLC. See Purchase Agreement attached
hereto at Exhibit “B”.

5. As evidenced by the Purchase Agreement, Courchevel 1850 LLC paid good and
valuable consideration to Blue Lagoon LLC when the Note and Mortgage were duly transferred
to Courchevel.

6. Defendant’s Counselor alleges that Plaintiff has failed to comply with this Court’s
sua sponte Order to Show Cause by not providing an exact amount of what was exchanged to
purchase the Note. The Purchase price has been purposely redacted from the Purchase Agreement.
The Defendant’s allegations are not correct, this Court specifically requested whether any
meaningful consideration was paid and any evidence of it. Same is annexed.

7. The Defendant and its Counselor are not entitled to what dollar amount was
exchanged to transfer the Note to Plaintiff. Similarly, Plaintiff is not requesting what amount of
money was exchanged by Koznitz I LLC for the transfer of the Property which is the subject of
this foreclosure action. Defendant does not provide any authority that Plaintiff “must” disclose
this proprietary information.

8. Courchevel 1850 LLC exchanged money for the Note as part of its purchase.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 4 of 40 PagelD #: 980

9. Courchevel 1850 LLC obtains financing from various investors who pool their
money together to purchase notes which are secured by mortgages, which are sometimes
purchased in bulk. The notes are purchased from a variety of sellers in the second market.

10. Courchevel 1850 LLC is in the business of purchasing distressed loans and
servicing those loans with an eye toward modifying and making them performing loans.

11. | Courchevel offers a variety of retention and/or non-retention options to borrowers.
Courchevel has been successful on several occasions in modifying the terms of the note and
mortgage and allowing the borrowers to keep their property.

12. Courchevel is more flexible and willing than big banks and/or servicers to offer a
variety of programs to assist homeowners. COURCHEVEL 1850 LLC does not purchase loans
with the intent of only foreclosing on the loans.

13. | With regards to Yonel Devico, he sometimes serves in an advisory capacity to
Courchevel. Yonel Devico is my mentor and my friend. This is not a crime.

14. Yonel Devico does not have control over Courchevel nor are the profits remitted to
Yonel Devico for his services or his advice.

15. | The Defendant has engaged in a crusade to forestall the instant lawful foreclosure
action. Defendant is a non-borrower entity who purchased the Property subject to the Plaintiff's

Mortgage. Defendant has no standing to make these arguments. Based on the foregoing, the

Defendant’s Motions must be denied in their entirety.

THIS SPACE IS LEFT INTENTIONALLY BLANK.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 5 of 40 PagelD #: 981

I respectfully submit this Affidavit knowing full well that the United States District Court,
Eastern District of New York is relying upon the truth of the statements contained herein. I hereby
make oath or affirmation that the contents of this affidavit are true and correct to the best of my

knowledge, information and belief.

 

hy¢d Dotoli, Memiber of
ourchevel 1850 LLC

STATE OF FLORIDA )

) SS:
COUNTY ae M jammy -ddae,
On this 2 ray Uy 20 before me, the undersigned notary public, personally
DoD

appeared TAY & [Name of Document Signer],
personally known to the er FSS to the notary through satisfactory evidence of

identification, which was __ | y P\> [Type of Identification],
to be the person who signed the preced ing br attached document in my presence, and who swore
or affirmed to the notary that the contents of the document are truthful and accurate to the best of

his or her knowledge and belief.

(Seal)

 

Official signature of notary () 2 Printed or typed name of notary

ake Tren

TS, NOTARY PUBLIC
SiGe, VE STATE OF FLORIDA

 
 
 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 6 of 40 PagelD #: 982

EXHIBIT A
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 7 of 40 PagelD #: 983

BALLOON NOTE
(Fixed Rate)
(Secondary Lien)

THE TERM OF THE LOAN JS 15 YEARS. AS A RESULT, YOU WILL BE REQUIRED TO
REPAY THE ENTIRE PRINCIPAL BALANCE AND ANY ACCRUED INTEREST THEN OWING
180 MONTHS FROM THE DATE ON WHICII THE LOAN IS MADE.

THE LENDER HAS NO OBLIGATION TO REFINANCE THIS LOAN AT THE END OF ITS
TERM, THEREFORE, YOU MAY BE REQUIRED TO REPAY THE LOAN OUT OF ASSETS
YOU OWN OR YOU MAY HAVE TO FIND ANOTHER LENDER WILLING TO REFINANCE
THE LOAN. ASSUMING THIS LENDER OR ANOTHER LENDER REFINANCES THIS LOAN
AT MATURITY, YOU WILL PROBABLY BE CHARGED INTEREST AT MARKET RATES
PREVAILING AT THAT TIME AND SUCH RATES MAY BE HIGHER THAN TITE INTEREST
RATE ON THIS LOAN. YOU MAY ALSO HAVE TO PAY SOME OR ALL OF THE CLOSING
COSTS NORMALLY ASSOCIATED WITH A NEW MORTGAGE LOAN.

DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE LOSS OF
THE PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW, YOU MAY HAVE THE
RIGHT TO CANCEL THIS AGREEMENT. IF YOU HAVE THIS RIGIIT, THE CREDITOR IS
REQUIRED TO PROVIDE YOU WITH A SEPARATE WRITTEN NOTICE SPECIFYING THE
CIRCUMSTANCES AND TIMES UNDER WHICH YOU CAN EXERCISE THIS RIGHT.

August 18, 2008 Brooklyn New York
[Date} [Cin] [State]

3228 97th Street, East Elmhurst, NY 11369
[Property Address}

1. BORROWER'S PROMISE TO PAY

In return for a Joan that | have received, | promise to pay U.S. $ 177,000.00 (this amount is called “Principal”), plus
interest, (o the order of Lender. ‘The Lender is AmTrust Bank,
! will make all payments under this Note in the form of cash, check or money order.

{ understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder,”

2, INTEREST

Interest will be charged on unpaid principal until the full umount of Principal has been paid. | will pay interest ata
yearly rate of 10.500%.

The interest rate required by this Section 2 is the rate | will pay both before and afer any default described in
Section 6(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

1 will pay principal and interest by making a payment every month,

1 will make my monthly payments on the Ist day of each month beginning on October 1, 2008, | will make these
payments every month until | have paid all of the principal and interest and any other charges described below that | may owe
under this Nolte. Each monthly payment will be applied as of its scheduled due date and will be applicd to interest before

‘New York alloon Fined Nante Note. -Sragle Family-—Secundary Iden oO — Modified Form 3200.33 (Rev, 05/102)
—THE COMPLIANCE SOURCE, INC.— Pape | of 3 MbediNed by “The Compllinee Sancce, Ine.” AGMIOINY OoS Hey WIM
Wate Cotnpliantverauice count CONE The Comphanve Saute Ine
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 8 of 40 PagelD #: 984

Principal. If, on September 1, 2023, | still owe amounts under this Note, I will pay those amounts in full on that date, which
is called the “Maturity Date.”

| will make my monthly payments at P,O Box 790376, St, Louis, MO 63179-0376 or at a different place if
required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S, $ 1,619.09,

4, BORROWER'S RIGHT TO PREPAY

| have the right to make payments of Principal at any time before they are due. A payment of Principal only is
known as a “Prepayment.” When I make a Prepayment, f will tell the Note Holder in writing that | am doing so. | may not
designate a payment as a Prepayment if | have not made all the monthly payments due \nder this Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder will
use my Prepayments to reduce the amount of Principul that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my Prepayment to reduce the
Principal amount of this Note. If | make a partial Prepayment, there will be no changes in the due date or in the amount of
my monthly payment unless the Note Holder agrees in writing to those changes.

5, LOAN CHARGES

Ifa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected of to be collected in connection with this loan exceed the permitted limits, then: () any such
juan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me that excecded permitted limits will be refunded to me, The Note Holder may choose to make this refund
by reducing the Principal | owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
reduction will be treated as a partial Prepayment,

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

Ifthe Note Holder has not recefved the full amount of any monthly payment by the end of 15 calendar days afer the
date it is due, | will pay a late charge to the Note Holder. The amount of the charge will be 2.000% of my overdue payment
of principal and interest, 1 will pay this late charge promptly but only once on each late payment.

(B) Default

If! do not pay the full amount of each monthly payment on the date it is due, | will be In default.

(C) Notice of Default

If T am in default, the Note Holder may send me a written notice telling me that if 1 do not pay the overdue amount
by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid
and all the interest that ] owe on that amount. That date must be at least 30 days after the date on which the notice Is mailed
to me or delivered by other means.

(D) No Walver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if | am in default at a later time.

(E) Payment of Note Iolder’s Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the
right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable
law. Those expenses include, for example, reasonable attorneys’ fees.

7, GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given
by delivering it or by mailing it by first class mail to me at the Property Address above or af a different address if | give the
Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by mailing it by first class mail to
the Note Holder at the address stated in Section 3(A) above or at a different address if | am given a notice of that different

address,
New Vork Balluon Fixed Rate Note—Single Fomily—Secondury Llen 7 Modified Form 3260.34 (Rev, 05/02)
TE COMPLIANCE SOURCE, ING. Page 2 of 3 ModiMed by the Compliance Source, Ine." BI2D0INY 06/03 Key, 03/04

waee Lomiplianyesuurce Cun 12H The Cumphianes Seere +
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 9 of 40 PagelD #: 985

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

IF more than one person signs this Note, ench person is fully and personally obligated to keep all of the promises
made in this Note, including the promlse to pay the full amount owed. Any person who is 9 guarantor, surety or endorser of
this Note is also obligated (o do these things. Any person, who takes over these obligations, including the obligations of a
guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder
may enforce Its rights under this Note against each person individually or against all of us together. This means that any one
of us may be required to pay al! of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
“Presentment” means the right to require the Note Holder to demand payment of amounts due. “Notice of Dishonor” means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. SECURED NOTE

In addition to the protections given to the Note Holder under this Note, a Mortgage, Deed ‘of Trust,'or Security Deed
(the “Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses that might result
if | do not keep the promises that | mnke in this Note. That Security Instrument describes how and under what conditlons |
niay be required to make immediate payment in full of all amounts | owe under this Note. Some of those conditions read as
follows:

AGREEMENTS ABOUT LENDER'S RIGHTS IF THE PROPERTY IS SOLD OR TRANSFERRED.

Lender may require Immediate Payment In Full of all Sums Secured by this Securlty Instrument if all
or any part of the property, or if any right in the Property, is sold or transferred without Lender's prior written
permission, If Borrower is not a natural Person and a beneficial interest in Borrower is sold or transferred
without Lender's prior written permission, Lender also may require Immediate Payment in Full. However,
this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender requires immediate payment in full under this Section, Lender will give me a notice which
states this requirement. The notice will give me at least 30 days to make the required payment. The 30-day
period will begin on the date the notice is given in the manner required by Section 14 of this Security
Instrument. If] do not make the required payment during that period, Lender may act to enforce its rights

under this Security Instrument without giving me any further notice or demand for payment. ats coarser
\ paposlt nee
WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED, order ie at Chevalands innetl

jan f
a tenet (or Ante ryst B40 a gank ol

(Volare He ed : 4 ANA ce v (Seal)

 

 

 

 

     
   

   

 

Mohammed Alam “Borrower
— — theme (Seal)
Siro wer (2 -Borrower
| a 6 VAY TO THE ORDER OF THE FEDERAL HOME LOAN BANK OF
A | x0 =e WITHOUT RECOURSE OR WAr RANT Only]
pee of Va NAME OF MEneyy? Antrust Bank
ys : AMY ‘ vi . A 9 Jf.
—} ff" 2 Cia | fe a
oo ie ar fame ae / Ree
\ iS bn ae
\ rus ee __
J} iq yb:
penne gg fine 28 WM . 7 _
‘New York Dalluon Fixed Ry HUNoIe “Suny HNN ‘SpchouanMicn Mouifed Form 3260.33 (Rev. 15/02)
— THE COMPLIANCE SOUKCE, INC. — Pugeld offs Modified hy "The Compliance Source, Ine.” M20UTNY 06/03 Rey, 01/04

Www compliancesource vom —_ ©2004, Tho Cainplance Sours '-
Case 1:17-cv- - -
00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 10 of 40 PagelD #: 986

Pay To The Order Of
S ty C1 LLL

WITHOUT RECOURSE
ha

FEDERAL DEPOSIT INSURANCE CORPO
As Racelver rUSL

By: me
wp ORAS in Fact

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 11 of 40 PagelD #: 987

BVd

ALLONGE TO NOTE

FOR PURPOSES OF FURTHER ENDORSEMENT OF THE NOTE REFERRED TO BELOW:

BORROWER; MOHAMMED ALAM,
ORIGINAL PRINCIPAL BALANCE: $177, sey 00
PROPERTY ADDRESS: 5228 97TH: STREET, ‘BAST ELMHURST, m1 a 1369

PAY TO THE ORDER OF:
= a SERVICES, Le |

WITHOUT RECOURSE -
BAYVIEW LOAN SERVICING, LLC

Ys 7

BY: fbi Ge Jo

NAME: PE “DRO. L, SUAREZ
TITLE: Assistant Vice-President
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 12 of 40 PagelD #: 988

Allonge to the Note

Loan #:

Borrower: ALAM,MOHAMMED
Co Borrower:

Date of Note: 08/18/2008
Loan Amount: $177,000.00

For value received, I hereby tranefer, endorse and assign the within Note and
Deed of Trust / Mortgage securing the aame, so far as the same pertains to
said note.

Pay to the order of: Sve AGoo/ LLC. . without

recourse

 

RCS Recovery Services, LLC

Ae

Seth A. Miller, Manager
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 13 of 40 PagelD #: 989

ALLONGE TO PROMISSORY NOTE

This Allonge is to be attached and made a part of that certain Promissory Note dated August 18,
2008 in the original principal amount of One Hundred and Seventy-Seven Thousand and 00/100
Dollars ($177,000.00) executed by Mohammed Alam to the order of AmTrust Bank.

Pay to the order of COURCHEVEL 1850 LLC
WITHOUT RECOURSE, on _// i {7 [ 224. date)

By: Blue Lagoon LLC

“
f )

Print Name: Johe-b OEVICO

TITLE: “|

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 14 of 40 PagelD #: 990

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page ts part of the instrament. The City
Register will rely on the ifornution provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

il

i

2008090200329003003E00SE

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE | OF 21

 

Document ID: 2008090200329003
Document Type: MORTGAGE
Document Page Count: 20

Document Date: 08-18-2008

Preparation Nate: 09-02-2008

 

PRESENTER:

ALPHA ABSTRACT LLC-Q07891 BRS PICK-UP
AS AGENT FOR: UNITED GENERAL TITLE
INSURANCE

120 REMINGTON BOULEVARD
RONKONKOMA, NY 11779

631-471-4888

RETURN TO:

AMTRUST BANK BRS PICK-UP

FINAL DOCS, DEPARTMENT

1111 CHESTER AVE, STE 200, MAIL CODE OH98-0201
CLEVELAND, OH 44114

 

 

PROPERTY DATA

 

 

 

 

 

Borough Block Lot Unit Address
QUEENS 1426 20 Entirc Lot 32-28 97TH STREET
Property Type: DWELLING ONLY - ! FAMILY
CROSS REFERENCE DATA
CREN_______ or Document ID___ rs Year.__ Reel __ Page ___.__ or File Number_____.....
PARTIES
MORTGAGOR/BORROWER: MORTGAGEE/LENDER:
MOHAMMED ALAM MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
147-11 HOOVER AVENUE INC,
JAMAICA, NY 11435 P.O, BOX 2026
FLINT, Mf 48501
FEES AND TAXES
Mortgage ‘Filing Fee:
Mortrave Amount: 1s 177,000.00 S$ _ 0,00
Taxable Mortgage Amount: Is 177,000.00 | NYC Real Property ‘Veansfer ‘Tax:
Exemption; S 0.00
TAXIS: County (Basic): Is 885.00 NYS Real Listate ‘Transfer Tax:
City (Additional): | $ 199.25 Ss _ 0.00.
Spee (Additional): $ 0.00 RECORDED OR FILED IN THE ‘OFFICE
TASE: |S 44250 sParn ee OF THE CITY REGISTER OF THE
MTA: IS 50100 | aes Se ‘gi CITY OF NEW YORK
NYCTA: lS 0.00 ays a spY 4 Me Recorded/Hiled 09-04-2008 12:17
Additional MRT: |S 0.00 ae iin Ci fel City Register File No.(CREN):
TOTAL: 8 3819.75 tA We eS Mg 2008000351815
Recording Fee: 4 137.00 “ cig tas es j .
Aflidavit Pee: S 0.00 Sanya (innit Melfi

| ‘ity Register Offictal Signature

 

 

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 15 of 40 PagelD #: 991

 

 

t

~ ———— . _—— 1
NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is pact of the instrument. The City

Rewister will rely on the information provided

by you on this page for piirposes of indexing

this instrument. The information on this page
will control for indexing purposes in the event

 

 

of any conflict with the rest of the document. 20080902003 29003003 E005E
L _ RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 21
Document ID: 2008090200329003 Document Date: 08-18-2008 Preparation Date: 09-02-2008

Document Type: MORTGAGE
Document Pape Count: 20

 

 

PRESENTER: | RETURN TO:
ALPHA ABSTRACT LLC-Q07891 BRS PICK-UP | AMTRUST BANK BRS PICK-UP
AS AGENT FOR: UNITED GENERAL TITLE \FINAL DOCS. DEPARTMENT
INSURANCE 1111 CHESTER AVE, STE 200, MAIL CODE OH98-0201
120 REMINGTON BOULEVARD | CLEVELAND, OH 44114
RONKONKOMA, NY 11779 |
631-471-4888 |
PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 1426 20 Entire Lot 42-28 97TH STREET

Property Type: DWELLING ONLY - | FAMILY

 

 

 

CROSS REFERENCE DATA

 

CRFEN or Document {D.. . or . Year. Reel Page _ or File Number...
PARTIES

MORTGAGOR/BORROWER: /MORTGAGEE/LENDER:

MOHAMMED ALAM 'MORTGAGE ELECTRONIC REGISTRATION SYSTEMS

147-11 HOOVER AVENUE INC,

JAMAICA, NY 11435 | P.O, BOX 2026

| ‘FLINT, MI 48501

 

FEES AND TAXES

 

 

Mortgage | Filing Fee:
Mortwaye Amount: $ 177,000.00 | $ 0.00
Taxable Mortgage Amount: | 177,000.00 NYC Real Property Transfer Tax:
Exemption: | $ 0.00
| TAXES; County (Basic): $ 885.00 NYS Real Estate Transfer Tax:
| City (Additional): | $ 1,991.25 $ 0.00
| Spec (Additional): — § 0.00
| TASF; '$ 442.50
MTA: $ 501.00
NYCTA: $ 0.00
Additional MRT: § 0.00
TOTAL: $ 3819.75
| Recording Fee: § 137.00
| Aflidavit Peet $ 0.00

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 16 of 40 PagelD #: 992

After recording please mail to:
AmTrust Bank Final Documents Department

[Name]

[Attention]

IIL Chester Ave, Suite 200, Mail Code; O1L98-
020)

[Street Address]

Cleveland, Ohlo 44114-3516

[City, State Zip Code]

 

 

 

_._.-[Space Above This Line For Recording Data] .
Loan Number:
MIN:

MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT

(A) “Security Instrument.” This document, which is dated August 18, 2008, together with all Riders to this
document, will be called the “Security Instrument.”

Mohammed
(B) “Borrower.” Mohammatke Alum, whose address is 147-11 Hoover Avenue, Jamaica, NY 11435

sometimes will be called “Borrower” and sometimes simply “I” or “me.”

(Cc) “MERS" js Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is organized and existing under the
laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, P.O. Box
2026, Flint, MI 48501-2026, tel. (888) 679-MERS, FOR PURPOSES OF RECORDING THIS MORTGAGE,
MERS IS THE MORTGAGEE OF RECORD,

(D) “Lender” is AmTrust Bank. Lender is a Federal Savings Bank organized and existing under the laws of
The United States of America, Lender's uddress is 1801 East Ninth Street Suite 200, Cleveland, OH 44114,

(E) “Note.” The note sizned by Borrower and dated August 18, 2008, will be called the “Note.” The Note
shows that | owe Lender One Hundred Seventy Seven Thousand and 00/100ths Dollars (U.S, $177,000.00) plus
interest and other amounts that may be payable. | have promised to pay this debt in Periodic Payments and to pay
the debt in full by September 1, 2023.

(F) “Property.” The property that is described below in the section titled “Description of the Property,” will
be called the “Property.”

(G) “Loan.” The “loan” means the debt evidenced by the Note, plus interest, any prepayment charges and late
charges due under the Note, and all sums duc under this Security Instrument, plus interest.

(i) “Sums Secured.” The amounts described below in the section titled “Borrower's Transfer to Lender of
Rights in (be Property” sometimes will be called the “Sums Secured.”

New York Morigape—Single Family—Funnle Mae/Freddle Moc Uniform Instrument
MERS Modified

The Compliance Source, Vie, Page fof |G = Modificd by Compilunce Source L40INY 08/40 Rev, 04/08
www.complinncesourre.com T2000, ‘he Compilance Suurce, Inc,

~ Form 3053 1/01
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 17 of 40 PagelD #: 993

() “Riders.” All Riders attached to this Security Instrument that are signed by Borrower will be called
“Riders.” The following Riders are to be signed by Borrower [check box us applicable):
C) Adjustable Rate Rider C Condominium Rider () Second Home Rider
C) Balloon Rider fF] Planned Unit Development Rider [] Biweekly Payment Rider
1-4 Family Rider (_] Revocable Trust Rider
[-] Other(s) (specify)
(J) “Applicable Law,” All controlling applicable federal, stale and local statutes, regulations, ordinances and

administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable, judicial
opinions will be called “Applicable Law.”

(K) “Community Associaton Dues, Fees, and Assessments.” All dues, fees, assessments and other charges
that are Imposed on Borrower or the Property by a condominium association, homeowners association or similar
organization will be called "Community Association Dues, Fees, and Assessments.”

(L) “Electronic Funds Transfer" “Electronic Funds Transfer" means any transfer of money, other than by
check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account,
Some common examples of an Electronic Funds Transfer are point-of-sale transfers (where a card such as an asset
or debit curd is used at a merchant), automated teller machine (or ATM) transactions, transfers initiated by
iclephone, wire transfers, and automated clearinghouse transfers,

(M) “Escrow Items." Those items that are described in Section 3 will be called “Escrow Items.”

(N) “Miscellaneous Proceeds,’ “Miscellaneous Proceeds” means any compensation, settlement, award of
damages, or proceeds paid by any third party (other than Insurance Proceeds paid under the coverage described in
Section 5) for: (i) damage to, or destruction of, the Property; (i) Condenmation or other taking of all or any part of
the Property; (ili) conveyance in licu of Condemnation or sale to avoid Condemnation; or (iv) misrepresentations of,
or omissions as to, the value and/or condition of the Property. A taking af the Property by any governmental
authority by eminent domain is known as “Condemnation.”

(O) “Mortgage Insurance.” “Mortgage Insurance” means insurance protecting Lender against the
nonpayment of, or default on, the Loan,

(P) “Perladie Payment.” The regularly scheduled amount due for (i) principal and interest under the Note,
and (ii) any amounts under Section 3 will be cnfled “Periodic Payment.”

(Q) “RESPA. “RESPA® means the Real Estate Settlement Procedures Act (12 U.S.C, §2601 et seq.) and its
implementing regulation, Regulation X (24 CFR, Part 3500), as they might be amended from time to lime, OF any
additional or successor Iegishition or regulation that governs the same subject matter. As used in this Security
lagirument, "RESPA” refers to all requirements and restrictions that are Imposed in regard to a “federally related
mortgage loan” even i the Loan does not qualify as a federally related mortgage loan” under RESPA.

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

| mortgage, grant and convey the Property to MERS (solely as nominee for Lender and Lender's successors in
interest) and its Successors in interest subject to the terms of this Security Instrument. This means that, by sinning
this Securily Instrument, Pam giving Lender those rights that are stated in this Security Instrument and also those

New Vork Mortgage—Single Fumlly—Foonle Mae/Freddle Mac Uniform instrument a : oO Form 3033 1/0)
AIEWS Modified
The Complinnee Souree, Inc. Voge 2uftG Modified by Comptinace Source H4301NY U8A0 Rev. 04/08

www complinncesource.com 92000, The Compliance Saurce, Lac,
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 18 of 40 PagelD #: 994

rights that Applicable Law gives to lenders who hold mortgages on real property. | am giving Lender these rights to
protect Lender {rom possible losses that might result if | fail to:

(A) Pay all the amounts that I owe Lender as stated in the Note including, but not limited to, all renewals,
extensions and modifications of the Note;

(B) Pay, with Interest, any amounts that Lender spends under this Security Instrument to protect the value
of the Property and Lender's rights in the Property; and

(C) Keep all of my other promises and agreements under this Security Instrument and the Note.

| understand and agree that MERS holds only legal title to the rights granted by me in this Security Instrument, but,
if necessary to comply with law or custom, MERS (as nominee for Lender and Lender’s successors and assigns) has

the right:

(A) to exercise any or all of those rights, including, but not limited to, the right to foreclose and sell the
Property; and

(B) to take any action required of Lender including, but not limited to, releasing and canceling this
Security Instrument,

DESCRIPTION OF THE PROPERTY

1 give MERS (solely as nominee for Lender and Lender's successors in interest) rights in the Property described in

(A) through (G) below:
(A) The Property which is located at 3228 97th Street
[Street]
East Elmhurst , New York 11369 ("Property Address”):
(City, Town or Village] (Zip Code]

Queens County. !t has the following legal description:

See Attached Exhibit A

(B) All buildings and other improvements that arc located on the Property described in subsection (A) of
this section;

(C) All rights in other property that | have as owner of the Property described in subsection (A) of this
section. These rights are known os “easements and appurtenances attached to the Property;”

(D) All rights that [ have in the land which lies in the streets or roads in front of, or next to, the Property
described in subsection (A) of this section;

New York Morigage—Single Famlly—Fannic Mae/Freddle Muc Unlform Jastrument
MERS Modified

The Compliance Source, Inc. Page 3 of (6
ww. complinnecsouree.com

Form 3033 01

Modi fed by Compliance Source 14301 NY 08/00 Rev. 04/08
20M), ‘The Compliance Source, Jue
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 19 of 40 PagelD #: 995

ALPHA ABSTRACT, LLC
Title No. ALP-07891

SCHEDULE A

 

ALL that certain plot, piece or parcel of land with the buildings and improvements
thereon erected, situate, lying and being in the Borough and County of Queens, City
and State of New York, known and designated as and by Lot No. 586 in Block No, 16
on a certain map entitled, "Map of 1115 Lots belonging to William Ziegler, situate at
Corona, Queens County, surveyed August 1890, by G.A. Roullier, C.E. Flusing, New
York" and filed in the Queens County Clerk's Office (now Register’s) Office, March
25, 1891 which said lot is more particularly bounded and described as follows:

BEGINNING at a point on the westerly side of Clinton Street (now known as 97th
Street) distant 260 feet southerly from the corner formed by the intersection of the

westerly side of Clinton Street with the southerly side of Smith Avenue (now known as
32nd Avenue);

RUNNING THENCE Westerly parallel with Smith Street, 100 feet;
RUNNING THENCE Southerly parallel with Clinton Street, 20 feet;

RUNNING THENCE Easterly and part of the distance through a party wall, 100 feet
to the westerly side of Clinton Street;

RUNNING THENCE Northerly along the westerly side of Clinton Street, 20 feet to
the point or place of BEGINNING.

The policy to be issued under this report will insure tho title to such buildings and

FOR improvements eracted on the premises which by law constitute real property.
CONVEYANCING
ONLY TOGETHER with all the right, title and interest of the party of the first part, of, in and to

the land lying in the street in front of and adjoining said premises.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 20 of 40 PagelD #: 996

(E) All fixtures that are now or in the future will be on the Property described in subsections (A) and (B)
of this section;

(F) All of the rights and property described in subsections (B) through (E) of this section that | acquire in
the future; and

(G) All replacements of or additions to the Property described in subsections (B) through (F) of this
section and all Insurance Proceeds for loss or damage to, and all Miscellancous Proceeds of the Property
described in subsections (A) through (F) of this section,

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO
DEFEND OWNERSHIP OF THE PROPERTY

| promise that: (A) | lawfully own the Property; (B) ! have the right 10 morigage, grant and convey the Property to
Lender; and (C) there are no outstanding claims or charges against the Property, except for those which are of public
record,

| give a general warranty of title to Lender, This means that 1 will be fully responsible for any losses which Lender
suffers because someone other than myself has some of the rights in the Property which 1 promise that | have, ]
promise that | will defend fy ownership af the Property against any claims of such rights,

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security (Instrument contains promises and agreements that are used in real property security instruments all
over the country. It also contains other promises and agreements that vary in different parts of the country, My
promises and agreements are stated in “plain language.”

COVENANTS

| promise and [agree with Lender as follows:

|. Borrower's Promise to Pay, | will pay to Lender on time principal and interest due under the Note
and any prepayment, late charges and other amounts due under the Note. | will also pay all amounts for Escrow
hems under Section 3 of this Security Instrument.

Payments due under the Note and this Security Instrument shall be made in U.S, currency. Hany of my
payments by check of other payment instrument is returned to Lender unpaid, Lender may require my payment be
made by; (4) cash; (b) money order: (¢) certified check, bank check, treasurer's cheek or cashier's check, drawn
upon iy institution whose deposits are insured by 4 federal agency, instrumentality, oF entity; or (d) Electronic Funds
‘Transter

Payments are deenied received by Lender when received at the location required in the Note, or at another
location designated by Lender under Section 1S of this Security Instrument. Lender pray return or accept any
payment or partial payment if it is for an aniount that is less than the amount (hat is then due, If Lender accepts a
lesser payment, Lender may refuse to. accept a lesser payment that LE mvay make in the future and does not waive any
of its rights. Lender is not obligated to apply such lesser payments when it accepts such payments, If interest on
principal accrues as if all Periodic Payments had been paid when due, then Lender need Hol pay interest on
unapplicd furs. Lender may hold such unapplied funds until | make payments (0 bring the Loan current, If 1 do
nor do so within a reasonable period of time, Lender will either apply sth funds or return them tome. In the event
of foreclosure, any unapplicd funds will be applied to the outstanding principal balance immediately prior to
foreclosure, Neotfset or clainy which | might have now or in the future against Lender will reliewe me trom making
payments due under the Note and this Security Instrument or keeping all of my other promises and agreements
secured by this Security Instrument.

 

New York Morigage—Single Famlly—Fannie Mne/Freddle Mae Uniform Instrument Korm 3033 1/01
MERS Modified
The Compliance Source, Ine, Page dof lG = Modified by Compliance Source 14301 NY DB/00 Rev. 04/08

ww, complinncesource. cons 2000, The Compliance Suurce. tne.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 21 of 40 PagelD #: 997

2. Application of Borrower’s Payments and Insurance Proceeds. Unless Applicable Law or this
Section 2 requires otherwise, Lender will apply each of my payments that Lender accepts in the following order:
First, to pay interest due under the Note;

Next, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to cuch Periodic Payment in the order in which it became due.
Any remaining amounts will be applied as follows:

First, to pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and

Next, to reduce the principal balance of the Note,

If Lender receives a payment from me for a late Periodic Payment which includes a sufficient amount to
pay any late charge due, the payment may be applied to the late Periodic Payment and the late charge. If more than
one Periodic Payment is due, Lender may apply any payment received from me: First, to the repayment of the
Periodic Payments that are due if, and to the extent that, cach payment can be paid in full; Next, to the extent that
any excess exists afler the payment fs applied to the fill payment of one or more Periodic Payments, such excess
may be applied to any late charges duc.

Voluntary prepayments will be applied as follows: First, to any prepayment charges; and Next, as
described in the Note.

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under the
Note will not extend or postpone the due date of the Periodic Payments or change the amount of those payments,

3. Monthly Payments For Taxes And Insurance,

(a) Borrower's Obligations, | will pay lo Lender all amounts necessary to pay for taxes, assessments,
water charges, sewer rents and other similar charges, ground leasehold payments or rents (if any), hazard or property
insurance covering the Property, floud insurance (if any), and any required Mortgage Insurance, or a Loss Reserve
as described in Section 10 in the place of Mortgage Insurance, Each Periodic Payment will inchide an amount to be
applied toward payment of the following items which are called “Escrow Items:”

(1) The taxes, assessments, water charges, sewer rents and other similar charges, on the Property which

under Applicable Law may be superior to this Security Instrument as a tien on the Property. Any claim,

demand of charge that is made against property because an obligation has not been fulfilled Is known as a

“Liens” ‘

(2) The leasehold payments or ground rents on the Property (if any);

(3) The premium for any and all insurance required by Lender under Section 5 of this Security Instrument,

(4) The premium for Mortgage Insurance (if any);

(5) The amount | may be required to pay Lender under Section 10 of this Security Instrument instead of

the payment of the premium for Mortgage Insurance (i! any); and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any time during iis term, Lender may include these umounts as Escrow Items.
The monthly payment | will make for Escrow Items will be based on Lender's estimate of the annual amount
required, '
| will pay all of these amounts to Lender unless Lender tells me, in writing, that [ do not have to do so, or
unless Applicable Law requires otherwise, | will make these payments on the same day that my Periodic Payments
of principal and interest are due under the Note.

The amounts that | pay to Lender for Escrow Items under this Section 3 will be called “Escrow Funds.” |
will pay Lender the Escrow Funds for Escrow Items unless Lender waives my obligation to pay the Escrow Funds
for any or all Escrow lems. Lender may waive niy obligation to pay to Lender Escrow Funds for any or all Escrow
Items at any time, Any such waiver must be in writing. In the event of such waiver, | will pay directly, when and
where payable, the amounts due for any Escrow Items for which payment of Escrow Funds has been waived by
Lender and, if Lender requires, will promptly send to Lender receipts showing such payment within such lime
period as Lender may require. My obligation to make such payments and to provide receipts will be considered to
be a promise and agreement contained in this Security Instrument, as the phrase “promises and agreements” is used
New York Mortguge—Single Family—Fanale Mac/Freddle Mue Uniform Instrument 7 - 7 Form 3033 1/01

MERS Modified
The Compliance Source, Ine. Page Sof iG — Madified by Compliance Source HIOINY 08/00 Rev. 04/08

wwiwcompllancesource.com £2000, The Compltinnce Source, Ine.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 22 of 40 PagelD #: 998

in Section 9 of this Sceurity Instrument, 11 am obligated to pay Escrow Items directly, pursuant to a waiver, and |
fail to pay the amount due for an Escrow lem, Lender may pay that amount and | will then be obligated under
Section 9 of this Security Instrument to repay to Lender, Lender may revoke the waiver as to any or all Escrow
Items at any time by a notice given in aceordanee with Section 15 of this Security Instrument and, upon the
revocation, | will pay to Lender all Escrow Funds, and in amounts, that are then required under this Section 3,

| promise to promptly send to Lender any notices that | receive of Escrow Item amounts to be paid, Lender
will estimate from time to time the amount of Escrow Funds 1 vill have to pay by using existing assessments and
bills and reasonable estimates of the amount | will have to pay for Escrow Items in the future, unless Applicable
Law requires Lender to use another method for determining the amount | am to pay.

Lender may, at any time, collect and hold Eserow Funds in an amount sufficient to permit Lender to apply
the Escrow Funds at the time specified under RESPA. Applicable Law puts limits on the total amount of Escrow
Funds Lender can at any time collect and hold, This total amount cannot be more than the maximum amount 8
lender could require under RESPA. If there is another Applicable Law that imposes a lower limit on the total
amount of Escrow Funds Lender can collect and hold, Lender will be limited to the lower amount.

(b) Lender's Obligations. Lender will keep the Escrow Funds in a savings or banking institution which
has its deposits insured by a federal agency, instrumentality, or entity, or in any Federal Home Loan Bank. If Lender
is such a savings or banking Institution, Lender may hold the Escrow Funds. Lender will use the Escrow Funds to
pay the Escrow Hens no hiter than the time allowed under RESPA or other Applicable Law, Lender will give to me,
without charge, an annual accounting of the Escrow Funds, ‘That accounting will show all additions to and
deductions fron the Escrow Punds and the reason for each deduction,

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds to pay
Escrow Items, for making a yearly analysis of my payment of Escrow Funds or for receiving, or for verifying and
totaling assessments and bills. However, Lender may charge me for these services If Lender pays me interest on the
Escrow Funds and if Applicable Law permits Lender to make such a charge. Lender will not be required to pay me
any interest or earnings on the Escrow Funds unless either (1) Lender and | agree in writing that Lender will pay
interest on the Escrow Funds, or (2) Applicable Law requires Lender to pay interest on the Escrow Funds,

(c) Adjustments to the Escrow Funds. Under Applicable Law, there is a limit on the amount of Escrow
Funds Lender may hold. If the amount of Escrow Funds held by Lender exceeds this limit, then there will be an
excess amount and RESPA requires Lender to necount to nic in o special manner for the excess amount of Escrow
Funds.

If, at any time, Lender has not received enough Escrow Funds to make the payments of Escrow Items when
the payments are dug, Lender may tell me in writing (hat an additional amount is necessary, | will pay to Lender
whatever additional amount is necessary to pay the Escrow Items when the payments are due, but the number of
payments will not be more than 26.

When I have paid all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that are
then being held by Lender,

4. Borrower's Obligation to Pay Charges, Assessments And Claims. | will pay all taxes, assessments,
water charges, sewer rents and other similar charges, and any other charges and fines that may be imposed on the
Property and that may be superior to this Security Instrument. | will also make ground rents or payments due under
ny lease if | am a tenant on the Property and Conmnunity Association Dues, Fees, and Assessments (if any) due on
the Property, [these items are Escrow Items, | will do this by making the payments as described in Section 3 of this
Security Instrument. In this Security Instrument, the word “Person” means any individual, organization,
governmental authority or other pirly,

| will promptly pay or satisfy all liens agamst the Property that may be superior to this Security Instrument.
However, this Security Instrument does not require me to satisfy a superior lien if} (a) L agree, in writing, to pay the
obligation which gave rise to the superior fien and Lender approves the way in which [agree to pay that obligation,
but only so long as | am performing such agreement, (b) in good faith, | argue or defend against the superior lien in
1 lawsuit so that in Lender's opinion, during the lawsuit, the superior lien may not be enforced, but only until the
lawsuit ends; or (c) } secure from the holder of that other Hien wn agreement, approved in writing by Lender, that the
lien of this Security Instrument is superior to the lien held by that person, If Lender determines that any part of the

 

New York Mortguge—Single Fumily—Fannile Mae/Freddle Mac Uniform Insirument Porm 3033 1/0!
MERS Modified
The Compliance Source, Tne, Page Gof lG = Modified by Compliance Source [4301 NY 08/00 Rev, 04/04

www, compiiincesource. com 2000, The Complinnee Source Inc,
Case 1:17-cv- -
e 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 23 of 40 PagelD #: 999

Property is subject to a superior lien, Lender may give Borrower 8 notice identifying, the superior lien. Within 10
days of the date on which the notice is given, Borrower shall pay or satisfy the superior lien or take one or more of
the actions mentioned in this Section 4,

Lender also may require me to pay a one-time charge for an independent real estate tax reporting service
used by Lender in connection with the Loan, unless Applicable Law docs not permit Lender to make such a charge.

5, Borrower's Obligation to Maintain Hazard Insurance or Property Insurance. | will obtain hazard
or property insurance (0 cover all buildings and other improvements that now are, oF in the future will be, located on
the Property, The insurance will cover loss or damage caused by fire, hazards normally covered by “Extended
Coverage” hazard insurance policies, and any other hazards for which Lender requires coverage, including, bul not
limited to earthquakes and floods, ‘The insurance will be in the amounts (including, but not limited to, deductible
levels) and for the periods of time required by Lender. What Lender requires under the last sentence can change
during the term of the Loan, 1 may choose the insurance company, but my choice is subject to Lender's right to
disapprove. Lender may not disapprove my choice unless the disapproval is reasonable, Lender may require me to
pay either (a) a one-time charge for flood zone determination, certification and tracking services, or (b) a one-time
charge for Nood zone determination and certification services and subsequent charges each time remappings or
similar changes occur which reasonably might affect the flood zone determination or certification, If] disagree with
the flood zone determination, | may request the Federal Emergency Management Agency to review the flood zone
determination and | promise to pay any fees charged by the Federal Emergency Management Agency for its review,

If | fail to maintain any of the insurance coverages described above, Lender may obtain insurance coverage,
at Lender's option and my expense. Lender is under no obligation to purchase any particular type or amount of
coverage. Therefore, such coverage will cover Lender, but might or might not protect me, my equily in the Property,
or the contents of the Property, against any risk, hazard or liability and might provide greater or lesser coverage than
was previously in effect. 1 acknowledge that the cost of the insurance coverage so obtained might significantly
exceed the cost of insurance that | could have obtained. Any amounts disbursed by Lender under this Section § will
become my additional debt secured by this Security Instrument. These amounts will bear interest at the interest rite
set forth in the Note from the date af disbursement and will be payable with such interest, upon notice from Lender
to me requesting payment,

‘All of the Insurance policies and renewals of those policies will include what is known as a “Standard
Mortgage Clause” to protect Lender and will name Lender as mortgagee and/or as an additional loss payee. The
form of all policies and renewals will be acceptable to Lender, Lender will have the right to hold the policies and
renewal certificates. If Lender requires, | will promptly give Lender all receipts of paid premiums and renewal
notices that | receive.

if} obtain any form of insurance coverige, not otherwise required by Lender, for damage to, or destruction
of, the Property, such policy will Include a Standard Mortgage Clause dnd will name Lender as mortgagee and/or as
an additional loss payee.

If there is a loss or damage to the Property, } will promptly notify the insurance company and Lender. If]
do not promptly prove to the insurance company that the loss or damage oceurred, then Lender may do so,

The amount paid by the insurance company for loss or damage to the Property is called “Jnsurance
Proceeds.” Unless Lender and | otherwise agree in writing, any Insurance Proceeds, whether or not the underlying
insurance was required by Lender, will be used to repair or to restore the damaged Property unless: (a) it is not
economically feasible to make the repairs or restoration; (b) the use of the Insurance Proceeds for thut purpose
would lessen the protection given to Lender by this Security Instrument, or (c) Lender and | have agreed in writing
not to use the Insurance Proceeds for that purpose. During the period that any repairs or restorations arc being
made, Lender may hold any Insurance Proceeds until it has had an opportunity to inspect the Property to verify that
the repair work has been completed to Lender's sutisfaction. However, this inspection will be done promptly.
Lender may make payments for the repairs and restorations In a single payment or in a series of progress payments
as the work is completed, Unless Lender and | agree otherwise in writing or unless Applicable Law requires
otherwise, Lender is not required to pay me any interest or carnings on the Insurance Proceeds. | will pay for any
public adjusters or other third parties that | hire, and their fees will not be paid out of the Insurance Proceeds. Ifthe
repair or restoration is not economically feasible or if it would lessen Lender's protection under this Security

 

 

New York Mortgage—Slogle Fanily—Fannle Maue/Freddle Muc Uniform tustrument
MERS Magdified

The Compliance Source, Inc,
ww. compliqancesource. com

Form 3033 1701

Pape Tof 6 Modified by Complinnace Source 14J0INY 08/00 Rev, 04/08
(2000, The Complhince Sree Ver
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 24 of 40 PagelD #: 1000

Instrument, then the Insurance Proceeds will be used to reduce the amount that | owe to Lender under this Security
Instrument. Such Insurance Proceeds will be applied in the order provided for in Section 2. Ifany of the Insurance
Proceeds remain after the amount that | owe to Lender has been paid in full, the remaining proceeds will be paid to
me,

If | abandon the Property, Lender may file, negotiate and settle any available insurance claim and related
matters. If | do not answer, within 30 days, a notice from Lender stating that the insurance company has offered to
settle a claim, Lender may negotiate and settle the claim, The 30-day period will begin when the notice Is given, In
vither event, or if Lender acquires the Property under Section 22 of this Security Instrument or otherwise, I give
Lender my rights to any Insurance Proceeds in an amount not greater than the amounts unpaid under the Note and
this Security Instrument, 1 also give Lender any other of my rights (other than the right to any refund of unearned
premiums that | paid) under all insurance policies covering the Property, if the rights are applicable to the coverage
of the Property. Lender may use the Insurance Proceeds either to repair or restore the Property or to pay amounts
unpaid under the Note or this Security Instrument, whether or not then due.

6, Borrower's Obligations to Occupy The Property, | will occupy the Property and use the Property
as my principal residence within 60 days alter | sign this Security Instrument. | will continue to Occupy the Property
and to use the Property as my principal residence for at least one year, The one-year period will begin when | first
occupy the Property, Tlowever, | will not have to occupy the Property and use the Properly as my principal
residence within the time frames set forth above if Lender agrees in writing that | do not have to do so. Lender may
not refuse to agree unless the refusal is reasonable. | also will not have to occupy the Property and use the Property
as my principal residence within the time frames set forth above if extenuating circumstances exist which are

beyond my control.
7, Borrower’s Obligations to Maintain And Protect The Property And ¢o Fulfill Any Lease

Obligations.

(a) Maintenance and Protection of the Property, | will not destroy, damage or harm the Property, and |
will not allow the Property to deteriorate, Whether or not am residing in the Property, | will keep the Property in
good repair so that it will not deteriorate or decrease in value due to its condition. Unless it is determined under
Section § of this Security Instrument that repair is not economically feasible, | will promptly repair the Property if
damaged to avoid further deterioration of damage. if insurance or Condemnation (as described in the definition of
Miscellaneous Proceeds) proceeds are paid because of loss or damage to, of Condemnation of, the Property, | will
repair or restore the Property only If Lender has released those proceeds for such purposes. Lender may pay for the
repairs and restoration out of proceeds in a single payment or in a serics of progress payments as the work is
completed. [the Insurance or Condemnation proceeds are not sulficient to repair or restore the Property, | promise
to pay for the completion of such repair or restoration,

(b) Lender's Inspection of Property. Lender, and others authorized by Lender, may enter on and inspect
the Property. They will do so in a reasonable manner and at reasonable times. If it has a reasonable purpose, Lender
may inspect the inside of the home or other improvements on the Property. Before or at the time an inspection Is
made, Lender will give me notice stating & reasonable purpose for such interior inspection.

#8. Borrower's Loan Application, [f during the application process for the Lon, I, or any Person or
entity acting al my direction or with my knowledge or consent, made false, inisleading, or inaccurate statements to
Lender about information important to Lender in determining my eligibility for the Loan (or did not provide Lender
with such information), Lender will treat my actions as 4 default under this Security Instrument, alse, misleading,
or inaccurate statements about information important to Lender would include a misrepresentation of my intention to
occupy the Property as a principal residence, This is just one example ofa false, misleading, or inaccurate statement
of important information,

9, Lender's Right to Protect Its Rights jn The Property, If (a) 1 do not keep my promises and
agreements made in this Security instrument; (b) someone, including me, begins a legal proceeding that may
siynificantly affect Lender's interest in the Property of fights under this Security Instrument (such as a legal
proceeding In bankruptey, in probate, for Condemnation or Forfeiture, proceedings which could give a Person rights
which could equal or exceed Lender's interest in the Property or under this Security Instrument, proceedings for
enforcement of a lien which may become superior to this Security Instrument. or to enforce laws or regulations), or

 

. —_—— — = = ——————— = ————————
New Vork Murtgage—Single Famtly—Funnle Mac/Freddle Mac Volform Lustroment Form 3033 (/01
MERS Modifted
The Complinace Source, tne.
wivwv.complfancesouree.caim

Page Sof 1G = Mudified hy Compliance Source HWJOINY U8/00 Rev, 04/08
‘221100, ‘The Compllance Source. Inc.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 25 of 40 PagelD #: 1001

(c) } have abandoned the Property, then Lender may do and pay for whatever is reasonable or appropriate to protect
Lender’s interest in the Property and Lender's rights under this Security Instrument.

Lender's actions may include, but are not limited ta: (1+) protecting and/or assessing the value of the
Property; (b) securing and/or repairing the Property; (c) paying sums to eliminate any lien against the Property that
may be equal or superior to this Security Instrument; (d) appearing in court, and (¢) paying reasonable attorneys’
(ces to protect its interest in the Property and/or rights under this Security Instrument, including its secured position
ina bankruptey proceeding. Lender can also enter the Property to make repairs, change locks, replace or board up
doors and windows, drain water from pipes, eliminate building or other code violations or dangerous conditions,
have utilities tumed on or off, and take any other action to secure the Property, Although Lender may take action
under this Section 9, Lender does not have to do so and is under no duty to do so, | agree that Lender will not be
liable for not taking any or all actions under this Section 9.

| will pay to Lender any amounts, with interest, which Lender spends under this Section 9, I will pay those
amounts to Lender When Lender sends me a notice requesting that | do so. I will pay interest on those amounts at
the interest rate set forth in the Note, Interest on each amount will begin on the date that the amount is spent by
Lender, This Security Instrument will protect Lender in case | do not keep this promise to pay those amounts with
interest.

If I do not own, but am @ tenant on the Property, | will fulfill all my obligations under my lease. | also
agree that, IT acquire the full title (sometimes called “Fee Title”) to the Property, my lease interest and the Fee Title
will not merge unless Lender agrees to the merger in wriling.

10, Mortgage Insurance, If Lender required Mortgage Insurance as a condition of making the Loan, |
will pay the premiums for the Mortgage Insurance, If, for any reason, the Mortgage Insurance coverage ceases to be
available from the morgage insurer that previously provided such insurance and Lender required me to make
separate payments toward the premiums for Mortgage Insurance, | will pay the premiums for substantially
equivalent Mortgage Insurance coverage from ay alternate mortgage insurer, However, the cost of this Mortgage
Insurance coverage will be substantially equivalent to the cost to me of the previous Mortgage Insurance coverage,
and the alternate mortgage insurer will be selected by Lender,

if substantially equivalent Mortgage Insurance coverage is not available, Lender will establish a non-
refundable “Loss Reserve” as a substitute for the Mortgage Insurance coverage. | will continue to pay to Lender
every 14 days an amount equal to one-bwenty -sixth of the yearly Mortgage Insurance premium (as of the time the
coverage lupsed or ceased to be in effect), Lender will retain these payments, and will use these payments to pay for
losses that the Morigage Insurance would have covered. The Loss Reserve {s non-refundable even if the Loan is
ultimately paid in full and Lender is not required to pay me any interest on (he Loss Reserve, Lender can no longer
require Loss Reserve payments if (a) Mortyage Insurance coverage again becomes available through an Insurer
selected by Lender: (b) such Mortgage Insurance js obtained: (c) Lender requires separately designated payments
toward the premiums for Mortgage Insurance; and (d) the Mortgage Insurance coverage is in the amount and for the
period of time required by Lender.

If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to
make separate payments toward the premiums for Mortgage Insurance, } will pay the Mortgage Insurance premiums,
or the Loss Reserve payments, until the requirement for Morigage Insurance ends according to any written
avreement between Lender and me providing for such termination or until termination of Mortgage Insurance is
required by Applicable Law, Lender may require me to pay the premiums, or the Loss Reserve payments, in the
manner described in Section 3 of this Security Instrument, Nothing in this Section 10 will affect my obligation to
pay interest at the rate provided in the Note,

A Mortguge Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan ag agreed. Borrower is not a party to the Mortgage Insurance policy.

Mortuave insurers assess their tol risk on all Mortgage Insurance from time to time, and may enter into
ayreements with other parties that share or chianwe their tisk, or reduce losses. These agreements are based en terms
and conditions that awe satisfactory 4 the portage msurer and the other party (or parties) to these agreements.
These agreements may require the mortgage insurer to make payments using any source of funds that the morigage
insurer may have available (which may include Mortgage Insurance premiums).

 

New York Mortpage—Slngle Famlly—Fannle Mae/Freddie Mac Oniform instrument Form 3033 1/0]
MERS Ntodified
The Compliance Source, Ine, Pape? of !G = Moulfed by Comptinnce Souree T4301NY 08/00 Rev, (4/08

www.compllnncesourte.com ©2000, The Compliance Source. Inc.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 26 of 40 PagelD #: 1002

As a result of these agreements, Lender, any owner of the Note, another insurer, any reinsurer, any other
entily may receive (directly oF indirectly) amounts that come from a portion of Borrower's payments for Mortgage
Insurance, in exchange for sharing or changing the mortgage insurer's risk, or reducing losses, If these agreemems
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to
the insurer, the arrangement is often termed “captive reinsurance,” It also should be understood that: (a) any of
these agreements will not aTect the amounts that Borrower has agreed to pay for Mortgage [nsurance, or any other
terms of the Loan, These agreements will not increase the amount Borrower will owe for Mortgage Insurance, and
they will not entitle Borrower to any refund; and (b) any of these agreements will not affect the rights Borrower has
~ ifany — regarding the Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law, These
rights may include the right to (a) receive certain disclosures, (b) to request and obtain cancellation of the Mortgage
insurance, (¢) to have the Mortgage Insurance terminated automatically, and/or (d) to receive a refund of any
Mortgage Insurance premiums that were not eurned at the tinve of such cancellation or termination, ©

Ii, Agreements About Miscellancous Proceeds; Forfelture. All Miscellaneous Proceeds are assigned to
and will be paid to Lender.

If the Property is damaged, such Miscellancous Proceeds will be applied to restoration or repair of the
Property, if (a) the restoration or repair ig economically feasible, and (b) Lender's security given in this Security
Instrument is not lessened, During such repair and restoration period, Lender will have the right to hold such
Miscellaneous Proceeds until Lender has had an opportunity to inspect the Property to verify that the work has been
completed to Lender's satisfaction. However, the inspection will be undertaken promptly, Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is completed. Unless
Lender and | agree otherwise in writing or unless Applicable Law requires interest to be paid on such Miscellaneous
Proceeds, Lender will not be required to pay Borrower any interest or earnings on the Miscellaneous Proceeds. if
the restoration or repair is not economically feasible or Lender's security given in this Security Instrument would be
lessened, the Miscellaneous Proceeds will be applied to the Sums Secured, whether or not then due, The excess, if
any, Will be paid to me, Such Miscellaneous Proceeds will be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds will
be applied to the Sums Secured, whether or not then due, The excess, ifany, will be paid to me.

in the event ofa partial taking, destruction, or loss in value of the Property in which the fair market value of

ihe Property immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount
of the Sums Secured immediately before the partial taking, destruction, or loss in value, the Sums Seeured will be
reduced by the amount of the Miscellaneous Procceds multiplied by the following fraction: (a) the total amount of
the Sums Secured immediately before the partial taking, destruction, or loss in value divided by (b) the fair market
value of the Property immediately before the partial taking, destruction, or loss in value, Any balance shall be paid
tome,
In the event of a partial taking, destruction, oF loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, or loss in value is less than the amount of the Sums
Secured immediately before the partial taking, destruction, of loss in value, the Miscellaneous Proceeds will be
applied to the Sums Secured whether or not the sums are then due.

If abandon the Property, or if, aller Lender sends me notice that the Opposing Party as defined in the next
sentence) offered to make an award to settle a claim for damages, | fail to respond to Lender within 30 days after the
date the Lender gives notice, Lender is authorized to collect and upply the Miscellaneous Proceeds either lo
restorution or repair of the Property or to the Sums Secured, whether or not then duc. “Opposing Party” means the
third party that owes me Miscellaneous Proceeds or the party agwinst whom | have a right of action in regard to
Miscellaneous Proceeds,

| will be in default under this Security Instrument if any civil or criminal action oF proceeding that Lender
determines could result in a court ruling (0) that would require Forfeiture of the Property, oF (b) that could damage
Lender's interest in the Property or rights under this Security Instrument, “Forfeiture” is a court uetion to require the
Property, or any part of the Property, to be given up. 1 may correct the default by obtaining a court ruling that
dismisses the court action, if Lender determines that this court ruling prevents Forfeiture of the Property and also
prevents any damage to Lender's interest in the Property or rights under this Security Instrument. IT correet the
New York Mortguge— Single Family—Fa noe Mac/Freddi¢ Mne Uniform Instrument 7 :

MERS Modified
‘The Comptiance Source, tac. Pape 10. 0f 16
wy w.complinncesouree.com

Form 3033 1/01

Mod|fed by Compliance Source L43UINY OH/00 Rev. (4/08
CIN, The Complinnce Source, Tuc,
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 27 of 40 PagelD #: 1003

default, | will have the right to have enforcement of this Security Instrument discontinued, as provided in Section 19
of this Security Instrument, even if Lender his required Immediate Payment in Full. The proceeds of any award or
clain for damuges that are altributable 10 the danmge or reduction of Lender's interest in the Property are assigned,
and will be paid, to Lender.

All Miscellancous Proceeds that are not applied to restoration or repair of the Property will be applied in
the order provided for in Section 2.

12. Continuation of Borrower's Obligations And of Lender's Rights.

(1) Borrower's Obligations. Lender may allow me, of a Person who lakes over my rights and
obligations, to delay or to change the umount of the Periodic Payments, Even if Lender does this, however, | will
still be fully obligated under the Note and under this Security Instrument unless Lender agrees to release me, in
wriling, from my obligations.

Lender may allow those delays or changes for me or & Person who takes over my rights and obligations,
even if Lender is requested not to do so, Even it Lender is requested to do so, Lender will not be required to (1)
bring a lawsuit against me or such a Person for not fulfilling obligations under the Note or under this Securily
Instrument, or (2) refuse to extend time for payment or otherwise modify amortization of the Sums Secured,

(b) Lender’s Rights, Even if Lender docs not exercise or enforce any right of Lender under this Security
Instrument or under Applicable Law, Lender will still have all of those rights and may exercise and enforce them in
the future, Even iff (1) Lender obtains Insurance, pays lixes, of pays other claims, charges or Liens against the
Property; (2) Lender accepts payments from third Persons; or (3) Lender accepts payments in amounts less than the
amount then due, Lender will have the right under Section 22 below to demand that | make Immediate Payment in
Full of any amounts remaining due and payable to Lender under the Note and under this Security Instrument.

13. Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. If more
than one Person signs this Security Instrument as Borrower, vach of us is fully obligated to keep all of Borrower's
promises and obligations contained in this Security Instrument, Lender may enforce Lender's rights under this
Security Instrument against each of us individually or against all of us together, This means that any one of us may
be required to pay all of the Sums Secured, However, if one of us does not sign the Note; (a) that Person is signing
this Security Instrument only to give that Person's rights in the Property to Lender under the terms of this Security
Instrument; (b) that Person is not personally obligated to pay the Sums Secured} and (c) that Person agrees that
Lender may agree with the other Borrowers to delay enforcing any of Lender's rights, lo modify, or make any
seeommodations with regard to the terms of this Security Instrument or the Note without that Person's consent,

Subject to the provisions of Section 18 of this Security Instrument, any Person who takes over my rights or
obligations under this Security Instrument in writing, and is approved by Lender in writing, will have all of my
rights and will be obligated to keep all of my promises and agreements made in this Security Instrument, Borrower
will not be released from Borrower's obligations and liabilities under this Security Instrument unless Lender agrees
to such release in writing. Any Person who takes over Lender's rights or obligations under this Security Instrument
will have all of Lender's rights and will be obligated to keep all of Lender's promises and agreements made in this
Security Instrument except as provided under Section 20.

14. Loan Churges. Lender may charge me fees for services performed in connection with my default, for
the purpose of protecting Lender's interest in the Property and rights under this Sccurity Instrument, including, but
hot limited to, atlorneys’ fees, property inspection and valuation fees. With regard to other fees, the fact that this
Security Instrument does not expressly indicate that Lender may charge a certain fee does not mean that Lender
cannot charge that fee, Lender may not charge fees that are prohibited by this Security Instrument or by Applicable
Law,

if the Loan is subject to Applicable Law which sets inaximum loan charges, and that Applicable Law is
finally interpreted so that the interest or other loan charges collected or to be collected in connection with the Loan
exeeed permitted limits: (1) any such loan charge will be reduced by the umount necessary to reduce the charge to
the permitted limit; and (b) any sums already collected from me which exceeded permitted limits will be refunded to
me. Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct
payment to Borrower, If a refund reduces principal, the reduction will be treated as 4 partial prepnyment without

New Vork Morignge—Single Family—Fannie Mune/Fredule Muc Uniform lusirument - -
MERS Modlled
The Cumptinuce Source, Ine. Page Hof té = Modified by Compliance Source 14301NY OH/00 Rev, 04/08

wee.complanceson ree. com ©2000, ‘The Complinnee Source. Enc.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 28 of 40 PagelD #: 1004

any prepayment charge (even if a prepayment charge is provided for under the Note), If] accept such a refund that
is paid directly to me, | will waive any right to bring # lawsuit against Lender because of the overcharge.

15, Notices Required under this Security Instrument. All notices given by me or Lender in connection
with this Security Instrument will be in writing. Any notice to me in connection with this Security Instrument Is
considered given to me when matled by first class wail or when actually delivered to my notice address If sent by
other means, Notice to any one Borrower will be notice to all Borrowers unless Applicable Law expressly requires
otherwise, The notice address is the address of the Property unless I give notice to Lender of a different address. |
will promptly notify Lender of my change of address. If Lender specifies « procedure for reporting my change of
address, then I will only report a change of address through that specilied procedure, There may be only one
designated notice address under this Security Instrument at any one time, Any notice to Lender will be given by
delivering it or by mailing it by first class mail to Lender’s address stated on the first page of this Security
instrument tinless Lender has given me notice of another address. Any notice in connection with this Security
Instrument is given to Lender when it Is actually received by Lender. If any notice required by this Security
Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
requirement under this Security Instrument.

16, Law That Governs this Security Instrument; Word Usage. This Security Instrument is governed
by federal law and the law of New York State, All rights and obligations contained in this Security Instrument are
subject to any requirements and limitations of Applicable Law, Applicable Law might allow the parties to agree by
contract or it might be silent, but such silence does not mean that Lender and | cannot agree by contract. Ifany term
of this Security Instrument or of the Note conflicts with Applicable Law, the conflict will not affect other provisions
of this Security Instrument or the Note which can operate, or be given effect, without the conflicting provision, This
means that the Security Instrument or the Note will remain as if the conflicting provision did not exist.

Ags used in this Security Instrument; (a) words of the masculine gender mean and include corresponding
words of the feminine and neuter genders; (b) words in the singular mean and include the plural, and words In the
plural mean and include the singular; and (c) the word “may” gives sole discretion without any obligation to take
any action.

17, Borrower’s Copy. | will be given one copy of the Note and of this Security Instrument,

18, Agreements nbout Lender's Rights If the Property Is Sold or Transferred, Lender may require
Immediate Payment in Full of all Sums Seoured by this Security Instrument if all or any part of the Property, or If
any right in the Property, is sold or transferred without Lender's prior written permission. If Borrower is nol a
natural person and a beneficial interest in Borrower is sold or transferred without Lender’s prior wrilten permission,
Lender also may require Lmmediate Payment in Full, tlowever, this option shall not be exercised by Lender ifsuch
exercise is prohibited by Applicable Law.

If Lender requires Immediate Payment in Full under this Section 18, Lender will give me a notice which
states this requirement. The notice will give me at lwast 30 days to make the required payment. ‘The 30-day period
will begin on the date the notice is given lo me in the manner required by Section 15 of this Security Instrument. irl
do not make the required payment during that period, Lender may act to enforce its rights under this Security
Instrument without giving me any further notice or demand for payment.

19, Borrower’s Right to Have Lender’s Enforcement of this Security Instrument Disvontinued.
Even if Lender has required hmovediate Payment in Full, | nay have the right to have enforcement of this Security
Instrument stopped. | will have this right at any time before the earliest off (a) five days before sale of the Property
under any power of sale granted by this Security Instrument: (b) another period as Applicable Law might specify for
the termination of my right to have enforcement of the Loan stopped; or (c) a judgment has been entered enforcing
this Security Instrument. In order to haye this rivht, Ewill meet the following conditions:

(a) J pay to Lender the fall amount that then would be due under this Security Instrument and the Note as

if Immediate Payment in Full had never been required;

(b) Tcorrect my failure to keep any of my other promises or agreements made in this Security Instrument;

(c) | pay all of Lender's reasonable expenses in enforeing this Security Instrument including, for example,

reasonable attorneys’ fees, property inspection and valuation tees, and other fees incurred for the purpose of

protecting Lender's interest in the Properly and rights under this Security Instrument; and

 

New York Mortgnge—Stugle Family—Fannle Mac/Freddie Mac Uniform Instrument Form 3033 1/01
MERS Modified
The Compiinuce Source, ine. Page (20f16 Modified by Compliance Source 14301 NY 08/00 Rev. 04/08

wy w.complinncesoures. com ©2000, The Compliance Source. tno
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 29 of 40 PagelD #: 1005

(d) | do whatever Lender reasonably requires to assure that Lender's interest in the Property and rights
under this Security Instrument and my obligations under the Note and under this Security Instrument
continue unchanged,

Lender may require that 1 pay the sums and expenses mentioned in (a) through (d) in one or more of the
following forms, as selected by Lender: (a) cash; (b) money order; (¢) certified check, bank check, treasurer's check
or cashier's check driwn upon an institution whose deposits are Insured by a federal agency, instrumentality or
entity; or (d) Electronic Funds Transfer,

If | fulfill all of the conditions in this Section (9, then this Security Instrument will remain in full elect as
if Wnmedinte Payment in Full had never been required, However, | will not have the right to have Lender's
enforcement of this Security Instrument discontinued if Lender has required Immediate Payment in Full under
Section 18 of this Security Instrument.

20. Note Holder’s Right to Sell the Note or an Interest in the Note; Borrower's Right lo Notice of
Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Note, or an interest in
the Note, together with this Security Instrument, may be sold one or more times. | might not recelve any prior
notice of these sales,

The entity that collects the Periodic Payments and performs other mortgage loan servicing obligations
under the Note, this Security Instrument, and Applicable Law is called the “Loan Servicer.” There may be a change
of the Loan Servicer as a result of the sale of the Note, There also may be one or more changes of the Loan Servicer
unrelated to a sale of the Note, Applicable Liaw requires that | be given written notice of any change of the Loan
Servicer. The notice will state the name and address of the new Loan Servicer, and also tell me the address to which
| should make my payments, The notice also will contain any other information required by RESPA or Applicable
Law. Ifthe Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note,
the mortgage loan servicing obligations to me will remain with the Loan Servicer or be transferred to a successor
Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note purchaser.

Neither | nor Lender may commence, join or be joined to any court action (as elther an individual party or
the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges
that the other has not fulfilled any of its obligations under this Security Instrument, unless the other is notified (in the
inanner required under Section 15 of this Security Instrument) of the unfulfilled obligation and given a reasonable
time period to take corrective action, If Applicable Law provides a time period which will clapse before certain
action can be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
acceleration and opportunity to cure given to me under Section 22 and the notice of the demand for payment in full
given to me under Section 22 will be deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20, All rights under this paragraph are subject to Applicable Law,

21, Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal laws
and the Inws of New York State that relate to health, safety or environmental protection are called “Environmental
Law.” Environmental Law classifies certain substances as toxic or hazardous, There are other substances that are
considered hazardous for purposes of this Section 21. ‘These substances ure gasoline, kerosene, other Nammable or
toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
formaldehyde, and radioactive materials, The substances defined as toxi¢ or hazardous by Environmental Law and
the substances considered hazardous for purposes of this Section 21 are called “Hazardous Substances.”
“Environmental Cleanup" includes any response action, remedial fetion, or removal action, as Jefined in
Environmental Law. An “Environmental Condition” means a condition that can cause, contribute to, or otherwise
trigger an Environmental Cleanup,

Twill not do anything affecting the Property that vivlates Environmental Law, and { will not allow anyone
else to dose. | will not cause or permit Havardous Substances to be present on the Property, I will not use or store
Hazardous Substances on the Property, | also will not dispose of Hazardous Substances on the Property, or release
voy Hazardous Substance on the Property, and | Will not allow anyone else to do so. | also will not do, nor allow
vnvone else to do, anything aflecting the Property that: (a) is in violation of any Environmental Law; (b) creates an
Environmental Condition; or (¢) which, due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The promises in this paragraph do not apply to ihe

 

New Vork Morigage—Single Famlly—Funnle Mae/Freddie Mac Uniform lostrument
MERS Modified

Yhe Complhinee Source, Inc. Pape 13 of 16
wow. comm plluncesource. cout

- orm 3033 1/01

Modified hy Compliance Source HAUINY 08/00 Rey, 04/08
©2000, ‘The Compliance Source, tor
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 30 of 40 PagelD #: 1006

presence, use, or storage on the Property of small quantities of Hazardous Substances that ure generally recognized
as appropriate for normal residential use and maintenance of the Property (inchiding, but not limited to, Hazardous
Substances in consumer products), | may use or store these small quantities on the Property, In addition, unless
Environmental Law requires removal or other action, the buildings, the improvements and the fixtures on the
Property are permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containing
materials are undisturbed and “non-frinble” (that is, not easily crumbled by hand pressure).

| will promptly give Lender written nolice oft (a) any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Properly and any Mazardous Substance or
Environmental Law of which | have actual knowledge; (b) any Environmental Condition, including but not limited
10, any spilling, leaking, discharge, release oF threat or release of any Hazardous Substance; and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely affects the value of the Property.
i! { learn, or any governmental or regulatory authority, or any private party, notifies me that any removal or other
remediation of any Hazardous Substance affecting the Property is necessary, | will promplly take all necessary
remedial actions in accordance with Environmental Law.

Nothing in this Sccurlty Instrument creates an obtigation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

{ also promise und agree with Lender as follows:
22, Lender's Rights If Borrower Falls to Keep Promises and Agreements, Except as provided In
Section 18 of this Security Instrument, if all of the conditions stated in subsections (a), (b) and (c) of this
Sectlon 22 nré met, Lender may require that I pay immediately the entire amount then remaining unpald
under the Note and under this Security Instrument, Lender may do this without making any further demand
for payment, This requirement Is called “Immediate Payment in Full.”
1f Lender requires Immediate Payment In Full, Lender may bring a lawsuit to take away all of my
remaining rights in the Property and have the Property sold, At this sale Lender or unother person may
acquire the Property. This is Known as “Foreclosure and Sale.” In any lawsuit for Foreclosure and Sale,
Lender will have the right to collect all costs and disbursements and additional allowances allowed by
Applicable Law and will have the right to add all reasonable attorneys’ fees to the amount I owe Lender,
which fves shall become part of the Sums Secured,
Lender may require Immediate Payment in Full under this Section 22 only if all of the following
conditions are met:
(a) I fil to keep any promise or agreement made in this Security Instrument or the Note, including,
but not limited to, the promises to pay the Sums Secured when due, or if another default occurs
under this Security Instrument;
(b) Lender sends to me, in the manner described in Section 15 of this Security Instrument, a notice
that states:
(1) The promise or ngreement that I failed to Keep or the default that has occurred;
(2) The action that 1 must (ike to correct that default;
(3) A date by which | must correct the default, ‘That date will be at lenst 30 days from the date
on which the notice is given;
(4) ‘That if 1 do not correct the default by the date stated in the notice, Lender may require
Immediate Payment in Full, and Lender or another Person may acquire the Property by means
of foreclosure and sale;
(5) That if L meet the conditions stated in Section 19 of this Security Instrument, I will have the
right to have Lender's enforcement of this Security Instrument stopped and to lave the Note
and this Security Instrument remain fully effective as If fmmedinte Payment in Pall had never

been required; and

New York Mortgage ~ Single Famlly—Fannie Mae/lreddie Moc Uniform Instrument - ‘Yorm 3033 t/01
MERS Modified
The Compliance Source, Ine, Page 140616 Modified by Compliance Source }430INY 08/00 Rev, 04/08

wesy.compllancesource.com 2000, The Compliance Source, Inc.
Cc :17-cv- -
ase 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 31 of 40 PagelD #: 1007

(6) That L have the right in wny lawsuit for Foreclosure and Sale to argue that 1 did keep my
promises and ayreements under the Note and under this Security Instrument, and to present any
other defenses that J nay have; nod

(c) Ido not correct the default stated In the notice from Lender by the date stated In that notice,

23, Lender's Obligation to Discharge this Security Instrument, When Lender has been paid all
amounts due under the Note and under this Security Instrument, Lender will discharge this Security Instrument by
delivering a certificate stating Wat this Security Instrument has been sutisfied. | Will pay all costs of recording the
discharge in the proper official records. | agree to pay a fee for the discharge of this Security Instrument, if Lender
so requires. Lender may require that | pay such 4 fee, but only if the fee is puid toa third party for services rendered
and the charging of the fee is permitted by Applicable Law.

24, Agreements about New York Lien Law. | will receive all amounts lent to me by Lender subject to
the trust fund provisions of Section 13 of the New York Lien Law. This means that | will: (a) hold all amounts
which | receive and which | have a right to receive from Lender under the Note 9s a trust fund; and (b) use those
amounts to pay for “Cost of Improvernent” (as defined in the New York Lien Law) before L use them for any other
purpose, ‘The fact that fam holding those amounts as a trust fund means that for any building or other improvement
located on the Property J have a special responsibility under the law to use the amount in the manner described in
this Section 24.

25, Borrower's Statement Regarding the Property {check box as applicuble}.

(%) This Security Instrument covers real property improved, or to be improved, by a one or two family

dwelling only.

This Security Instrument covers real property principally improved, or to be improved, by one or more
structures containing, In the aggreyate, not more than six residential dwelling units with each dwelling
unit having its own separate cooking facilities.

CJ This Security Instrument does not cover real property improved as described above.

The following signature(s) and acknowledgment(s) are incorporated into and made a part of this New York
Mortgage dated August 18, 2008 between Mohammad Alam, and Am Trust Bank.

BY SIGNING BELOW, | accept and agree to the promises and agreements contained in pages | through 16
of this Security Instrument and in any rider signed by me and recorded with it.

Moir Wirata aed A (nar (Seal)
Mohamined Alam -Borrower
[Printed Name)

_ (Seal)
-Borrower
(Printed Name]

New York Aeviyuge—Single Eanilly—Faonie Mne/¥reddie Mac Uniform lasirument

MERS Mudified
‘The Compliance Source, Ine.
www. compliancesourve.cont

(Seal)
-Borrower
[Printed Name]

(Seal)
-Borrower
{Printed Name]

—_ “Form 3033 1/0 |

Page 18 of 16 Modified by Comptinace Source 14301NY O8/00 Rev, 04/08

2000, The Compliance Source, Inc.
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 32 of 40 PagelD #: 1008

ACKNOWLEDGMENT
State of NN

o a ; fel
County of Que eb

Onthe \ & )\s day of iS U‘] vs } in the year 4 vod , before
me, , the undersigned, a Notary Public in and for sald State, personally appeared Mohammed Alam personally
known to me (or proved to me on the basis of satisfactory evidence) to be the individual(s) whose name is(are)
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her capacity(ies)

and that by his/her signature(s) on the instrument, the — 5), or the person upon behalf of which the
individual(s) acted, executed the Instrument.
io

ll

noran ALAGNA ne Individual Tuking Acknowledgment

Quaiified in S

Commission Expres dune i Printed Name
|

ore or So

 

 

 

Office of Individual Taking Acknowledgment

SEAL

(Seal) My Commission Expires:

— <<

‘New York Mortgage—Single Family—Fannie } Mue/Freddie Mac Uniform Instrument Form 303) 6/01

MERS Modi ficd
The Compliance Source, Jac. Page l60f16 Modified by Compliance Source 14301NY 08/00 Rev. 04/08
©2000, ‘The Compliance Seners tnx

www. com plinicesource.com
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 33 of 40 PagelD #: 1009

EXHIBIT B
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 34 of 40 Pag

elD #: 1010

4

 

 

 

 

   
  
   
    
      

  

MORTGAGE LOAN PURCHASE AGREEMENT

  

This Mortgage Loan Purchase Agreement is dated and effective as of January 10, 2017 by and
between, Blue Lagoon LLC, a DL limited {the “Sellers”), and Courchevel 1850 LLC, a Delaware limited
liability company (the “Purchaser™).

RECITALS

 
  
 

     
     
     
     
      

Seller desires to sell and Purchaser desires fo purchase certain mortgage loans owned by Seller,
ineludiag, without limitation, all right of Seller to service and administer such mortgage loans and the
related residential preperties.

NOW, THEREFORE, in consideration of the mutual apreement hereinafter set forth, and for
other good and valuable consideration, Seller and Purchaser agree as follows:

ARTICLE I
DE ONS

Whenever used herein, the foliowing words and phrases shel! mean (and the singular thereof shail
include the plural thereof and conversely}:

Agreement: This Asset Purchase Agreement, as the same may be amended and supplemented
from time to time by written agreement of Seller and Purchaser.

          
     
     
      
    

Assignment of Mortgage: With respect fo any Loan, a assignment, notice of transfer or
equivalent instrument, in recordable form, sufficient under the laws of the jurisdiction where the
Mortgaged Property is located, to reflect the sale of the Loan to Purchaser.

Closing Date: January £0, 2017 or such other date to which the parties may mutually agree in
writing.

Cutoff Date: Janaury 10, 2017 or such other date fo which the parties may mutually agree in

Loan: Each individual mortgage loan listed on the Loan Schedule and sold by Seller to Purchaser
hereunder, including, buf not limited to, ali Servicing Rights associated therewith, the Mortgage File, all
escraw deposits, all related payments, all amounts received in connection with the liquidation thereof
(whether through the sale or assignment of such Loan, trustee’s sale or otherwise), all proceeds under any
Insurance Poticy relating thereto and all awards or settlements (whether permanent or temporary, partial
or entire, by exercise of power of eminent domain or condemmation (but only to the extent not required to
he released to the Mortgagor under the Loan Documents).

  
    
 
       
    
     
     
      

Loan Documents: With respect to each Loan, the Note, the Mortgage and any other documents or
instruments in Seller's possession or control creating or relating to the collateral security or credit support
for the Note, including, without limitation, any security agreement, financing statement, assignment of
renis, pledge agreement, guaranty, indemnification agreement, title insurance policy, fire and casualty
insurance policies, other insurance and other documents, agreements of instruments under which legal
sights or obfigations are created or exist, if atry, provided to Seiler or a predecessor in interest.

Loan Schedule: The schedule of Loans attached hereto as Schedule 1.

 

  
 
  
 

Page 1 of 7
Loan Schedule: The schedule of Loans attached hereto as Schedule I.

 

Mortgage: The mortgage, deed of trast or other instrument creating a lien interest in a fee simple
of leasehold estate in real property securing a Note.

Mortgage File: As to any Loan, ihe Loan Documents and all other documentation,
correspondence and records ia the possession of or available to Seller pertaining to such Loan.

Mottpaged Property: With respect to a Loan, the residential property securing a Nofe, consisting
of a fee simple or leasehold estate ina single parcel of land improved by a residential dwelling.

Mortgagor: The obligor on a Note.

Note: The note or other evidence of the indebtedness of a Mortgagor with respect to a Loan.

Person: An individual, corporation, partnership, joint venture, limited liability company,
association, joint-stock company, trust, unincorporated organization or government of any ageficy oF
political subdivision thereof.

Principal Balance: The unpaid principal balance of a Loan as of the close of business on the Cut-
off Date, as shown on the $ooks and records of Seller, provided that the Principal Balance shall not
include any accrued but unpaid fees or charges.

Purchase Price|

Servicing File: The file maintained by Selier or its designee in connection with the servicing ofa
Loan.

Servicing Rights: With respect to any Loan, any and ai} rights to service the Loan, which such
rights shail include, but not be limited fo: (a) the right to obtain, possess and use any and all documents,
files, records, servicing files, servicing documents, servicing records, data fapes, computer records, or
other information pertaining fo the Loan or pertaining to the past, present or prospective servicing of the
Loan; (b) the right to collect all amounts payable with respect to the Loan; and {c) the right te receive and
retain all late fees, assumption fees, penalties or similar paymeats with respect to the Loan;

Servicing Transfer Date: Simultaneous with closing.

4RTICLE
PURCHASE AND SALE

 

2.1 Purchase and Sale af Loans. Subject to the terms and provisions set forth in this Agreement,
on the Closing Date, (2) Seller shall sell, assign and convey fo Purchaser and Purchaser shall buy and
accept from Seller all of Seller's nght, title and interest in each Loan. listed in the Loan Schedule, the
associated Survicing Rights, the Mortgage File and the Servicing File and (0) Purchaser sball pay to
Seller, in immediately available funds, the Purchase Pnce for each such Loan. Notwithstanding the
foregoing, Seller shall continue servicing each Loan. that is sold on the Closing Date until the Service
Transfer Date, unless otherwise sgreed to in writing by the patties, in conformance with those mortgage
servicing practices (as applicable) of prudent morigage lending institutions that service mortgage loss of
the same type as such Loan in the jurisdiction where the related Mortgaged Property (as applicable) is

Page 2 of 7

Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 35 of 40 PagelD #: 1011
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 36 of 40 PagelD #: 1012

located, Purchaser shal! assume responsibility for servicing each Loan on add after such Service Transfer
Date.

22 Pre-Closing Actions, From the Cut-Off Date to and including the Closing Date, Selicr shall
not, without the prier writien consent of Purchaser: (a) release any collateral or any party from any
Liability on or with respect to any of the Loans, except as required by law ox the terms of the Loan
Documents, (b) compromise or settle any claims of any kind or character with respect to any of the Loans
or {c) with respect to any Loan, initiate, complete or otherwise take any action with respect fo a
foreclosure on the related Mortgaged Property except to the extent required pursuant to action taken prior
to the date hereof.

2.4 “AS -IS” Sale. THE LOAN IS SOLD, TRANSFERRED, ASSIGNED AND CONVEYED TO
PURCHASER ON AN “AS IS, WHERE 38” BASIS, WITH ALL FAULTS. Seller makes no
representations, warranties or covenants with respect to the Loans of any kind. Purchaser acknowledges
that it is a sophisticated investor and real estate investor and its decision to purchase the Loans is based
upon its own independent expert evaluation of the Loans and the Mortgaged Properties and other
materials deemed relevant by Purchaser. In entering into this Agreement, Purchaser has not relied upon
any oral or written information from the Seller, or any af its respective employees, affiliates, agents or
representatives. Purchaser further acknowledges that no employee, agent or representative of the Selter
hag been authorized to make, and that Purchaser has not relied upon, any statements oF representations
with respect to the Loans. Without liauting the foregoing, Purchaser acknowledges that Seller has not
made any tepresentations or warranties as to the Loans (including, without limitation or limiting the
generality of the foregoing, any representation or warranty relating to the value, marketability, coadition
or future performance thereof, the existence of leases or the status of any tenancies or occupancies with
respect thereto, and the applicability of any rent control or rent stabilization laws on the compliance or
lack of compliance thereof with any laws fincluding without limitation, environmental, land use or
occupancy taws)}, the enforceability of the Loans, the validity of the loan documents comprising the loan
files used in the underwriting process, the accutacy of representations made by the borrower or its agents
or any other party involved ip the loan origination process (including agents and employees of the related
ofiginator), known or unknown defects affecting the Mortgaged Properties or structures thereon, the
status of title te the Mortgaped Properties including but not limited to outstanding, delinquent and/or sold
tax fiens, governmental liens for nonpayment of an obligation, judgment liens, superior liens and
easements and other encumbrances and/or use restrictions that may limit or negate the intended or
effective use of the Mortgaged Properties, the past, present or future value of the Loans or the related
Mortgaged Properties, or the insurability of the Mortgaged Properties. Seller has also informed Purchaser
that the certain or al! of Loans have been, may be, and/or may subsequently become delinquent, subject to
foreclosure, demolition, nuisance abatement or code enforcement proceedings, subject to challenges
regatding their enforceability brought by or on behalf of the borrewers or unrelated third parties, and/or
subject to borrower-related bankruptcy proceedings. Purchaser is aware that there may be delinquent
taxes, ground rents, water charges, sewer rents, assessments, insurance premiums, leasehold payments, or
othet outstanding charges, including charges or assessments paysble in future instaliments affecting the
related Mortgaged Properties. Purchaser acknowledges that it has bad the opportunity to conduct legal
and other appropriate due diligence as to the Loans. Purchaser ig aware of the level of and form of
documentation with respect fo the Loans and takes the Loans with the knowledge that such
documentation may be incomplete. Purchaser acknowledges that the Loans may have iimited or no
fiquidity. Purchaser acknowledges and agrees that Seller does not represent, warrant or covenant the
nature, accutacy, completeness, enforceability or validity of the Loans or any related documentation or
information, if any, taade available to Purchaser in connection with the Loans and, all documentation or
information, if any, which is or has been made available to Purchaser has been made available to
Purchaser on an “AS IS, WHERE IS” BASIS, WITH ALI. FAULTS, .

Page 3 of 7

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 37 of 40 PagelD #: 1013

 

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF SELLER

 

3.1 Representations and Warranties. Seller represents and warrants to Purchaser that as of the
Closing Date+

(a) Due Organization, Ftc, Seller has been duly organized under the laws of the jurisdiction of ifs
organization and is validly existing and in good standing under the laws of aif jurisdictions in which
failure fo do so could affect the enforceability of any Loan, the value of any Loan or the ability of Seiler
to perform its obligations under this Agreement.

(b) Authority. Seller has the full power, authority and legal right to execute and deliver this
Apreement, to consusamate the transachons contemplated hereby and to perform and observe all terms
and conditions contained herein.

{c) No Conflict or Violation. The execution and delivery of this Agreement by Seller does not,
and the performance of this Agreement by Seller will not, (i) result in a violation of or condlict with any
provisions of the governing instruments of Seller, (ii) violate any law, mule, regulation, code, ordinance,
judgment, injunction, order, writ, decree, or ruling applicable to Seller, or (in) conftict with ox violate any
agreement, permit, concession, praut, franchise, license, or other governmental authorization. or approval
necessary for sale of any Loan by Seller.

 

(d) Enforceability. This Agreement has been duly and validly authorized, executed and delivered
by Seller and (assuming the due authorization, execution and delivery hereof by Purchaser) constifutes a
valid, legal and binding agreement of Selfcr enforceable in accordance with its terms, subject to
bankruptcy, insalvency, rearganization, moratorium or other similar laws affecting creditors’ nights
generally and to general principles of equity (regardless of whether enforcement ig sought in a proceeding
at law of in equity).

ARTICLE FV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

4.1 Representations and Warranties. Purchaser represents and warrants to Seller that as of she
Closing Date:

(a) Due Organization, Etc, Purchaser bas been duly organized under the laws of the jurisdiction
of its organization, is validly existing and in good standing under the laws of all jurisdictions in which
failure to do so could affect the enforceability of this Agreement or its ability to perform its obligations
under this Agreement.

(b) Authority, Purchaser has the full power, authority and legal right to execute and deliver this
Agreement, to consummate the fransactions contemplated hereby and to perform and observe all terms
and conditions contained herein.

(c) No Conflict or Violation. The execution and delivery of this Agreement by Purchaser does
not, and the performance of this Agreement by Purchaser will not, (i} result in a violation of or conflict
with any provisions of Purchasct’s governing jastraments, Gi) vidlate any law, rule, regulation, code,
ordinance, judgment, injunction, order, writ, decree, or ruling applicable to Purchaser, or Gii) conflict
with or violate any agreement, permit, concession, grant, franchise, license, of other governmental
authorization or approval applicable to Purchaser with, respect to this Agreement or the transaction
contemplated by this Agreement.

Pape 4 of 7

 

 
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 38 of 40 PagelD #: 1014

ee —

(d) Enforceability. This Agreement has been duly and validly authorized, executed and delivered
by it and (assuming the due authorization, execution and delivery hereof by Seller) constitutes the valid,
legal and binding agreement of Purchaser enforceable in accordance with this its terms, subject to
bankmiptcy, inselvency, reorganization, moratorium of other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether enforcement is sought in a proceeding
at law or in equity}.

ARTICLE ¥
MISCELLANEOUS

5.1 Survival, Alt representations, warranties, covenants and agreements of Seller and Purchaser
hereunder and in any certificate or other instrument delivered pursuant hereto shall survive the
consummation of the purchase and sale transactions contemplated hereby, fhe delivery of the Loans fo
Purchaser and the payment of each Loan for 8 period ending ninety (90) calendar days following the
Closing Date.

5.2 Suoeessors and Assigns. Neither patty shail assign any of its rights, duties or obligations
under this Agreement without the prior written consent of the other Party. This Agreement shail bind and
inure to the bencfit of and be enforceable by Seller and Purchaser, their respective succeasars aad any
assignee pertnitted under this Section, Any attempted assigament in violation of this Section shall be
void ah initio.

5,3 Notices. Any notices or other communications permitted or required hereunder shall be in
writing and shall be deemed conclusively to have been duly given when delivered if personally delivered,
sent by overnight courier, or mailed by registered mail, postage prepaid and return receipt.

5.4 Counterparts. This Agreement may be executed in several counterparts cach of which sbali
constitute an original, but all of which togetber shall constitute one instrument notwithstanding that sli
parties are not signatories to the same counterparts.

5.8 Schedules: Entire Agreement. The Schedules to this Agreement are hereby incorporated and
inade a part hereof and are an integral part of this Agreement. This Agreement constitutes the entite
agreement and understanding of the parties with respect to the matters amd transactions contemplated by
this Agreement and supersedes any prior agreements and understandings, whether written or oral, with
respect to those matters and transactions.

5.6 Governing Law. This Agreement shall be governed by, and construed in accordance with,
the Jaws of the State of New York, and the parties agree that any disputes or litigation shall be determined
by the courts of the State of New York

5.7 Waiver of Jury Trial. BACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE
RIGHTS TQ A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON GR
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCBEDING OR OTHER,
LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE, EACH
OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT 4 JURY. WITHOUT LIMITING THE FOREGOING,

Page 5 of 7
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 39 of 40 PagelD #: 1015

THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY I8
WAIVED BY OPERATION OF THIS SECTION 5.7°-A5S TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SBEKS, IN WHOLE OR IN PART, TO CHALLENGE THE
VALDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF OR
THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

5.8 Attorneys’ Fees. If either party brings any suit or other proceeding regarding the subject
matter or enforcement of this Agreement, the prevailing party (as determined by the court, agency or
other anthority before which such suit or proceeding is commenced), in addition to such other relief as
may be awarded, shail be entitled to recover teasonable attorneys’ fees, expenses and costs of
investigation sctuafly incurred.

5.9 Amendments; Waivers. Failure or delay on the part of Purchaser to exercise any right
provided for herein shall nof act as a waiver thereof, nor shall any single or partial exercise of any right by
Purchaser or Seller preclude any other or further exercise thereof. In no event shall a term or provision of
this Agreement be deemed tp have been waived, modified or amended, unless said waiver, modification
or anendment is in writing and signed by the parties hereto.

 

5.10 No Agency, Partnership cr Joint Venture. Under no clrcurnstances shall Purchaser and Seller
be considered agents or employees of each othex, nor shall this Agreement be construed as creating a
partnership on joint venture.

IN WITNESS WHEREOF, Purchaser and Seller have caused theic respective duly authorized
representatives te execute this Agreement as of the date fitst above written.

Sellers

 
  
 

Blue Lagoon LEC

By:

 

Name: Youel Devico

  

Courchevel 1856 LLC
as Seller

By. feed aotole

Name: Jared Dotoli

Title, Officer
Member

 

‘Page 6 of F
Case 1:17-cv-00785-RRM-SMG Document 92-1 Filed 07/17/19 Page 40 of 40 PagelD #: 1016

 

   

Schedule 1
Rascription of Mortgage
125212
EAST ELMHURST NY
ALAM 3228 971TH STREEF 11369

Paze F of 7

 
